Citation Nr: 1641731	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  11-11 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as secondary to service-connected psoriasis and psoriatic arthritis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1983 to September 1983, and on active duty from July 1986 to July 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

In May 2013, the Board remanded the issue on appeal, in part, to afford the Veteran a VA examination to determine the etiology of her diabetes mellitus.  The remand directed that the examiner state whether diabetes mellitus is related to the Veteran's active duty service, whether any diagnosed diabetes mellitus is due to or aggravated by any service-connected disorder, to include psoriasis and psoriatic arthritis, and whether any diagnosed diabetes mellitus is due to or aggravated by any medication taken for a service-connected disorder, to include psoriasis and psoriatic arthritis.  The remand also directed that the claims file and all electronic records on Virtual VA be reviewed, and the dates encompassed by the records that were reviewed be specified.  

A VA examination was conducted in December 2015.  While the examiner provided an opinion, the examiner did not review the Veteran's claims file.  The examiner found that the Veteran's diabetes was not related to service, but did not provide a rationale.  The examiner also found that the Veteran's diabetes was not caused or aggravated by the Veteran's service-connected psoriasis and psoriatic arthritis, as well as the medication taken for a service-connected disorder.  The examiner stated that while the Veteran initially used corticosteroids, which "may" have had an effect on blood sugars, her current treatments did not affect diabetes.  The RO found the opinion to be inadequate, and requested an addendum opinion which was provided in February 2016 by another examiner.  While the examiner agreed with the opinion of the December 2015 VA examiner, this examiner also did not review the claims file.  Accordingly, to ensure compliance with the directives of the Board's May 2013 remand, a supplemental opinion should be obtained, which includes a complete rationale based on a review of the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

In addition, the Veteran submitted an August 2013 opinion from one of her VA treating physicians which stated that it was "as likely as not that her diabetes could have resulted from her psoriasis which originated while she was in service."  The Veteran also submitted several internet articles dealing with the association between diabetes and psoriasis in February 2016.  The examiner providing the supplemental opinion should also review and discuss this evidence provided by the Veteran.  

The record also reflects that the Veteran is in receipt of ongoing VA treatment for her diabetes, psoriasis, and psoriatic arthritis.  On remand, updated VA treatment records should be obtained.  38 C.F.R. § 3.159 (c)(2015).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of the Veteran's response, the RO must attempt to obtain any updated VA treatment records for the period since February 2016.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the RO must obtain a supplemental VA medical opinion from an appropriate physician, regarding whether the Veteran's currently diagnosed diabetes mellitus is related to her military service or to a service-connected disorder, to include psoriasis, with psoriatic arthritis.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion report that the claims file has been reviewed. 

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether: a) the Veteran's diabetes mellitus is related to the Veteran's active duty service; b) whether any diagnosed diabetes mellitus is due to or aggravated by any service-connected disorder, to include psoriasis, with psoriatic arthritis; and c) whether any diagnosed diabetes mellitus is due to or aggravated by any medication taken for a service-connected disorder, to include psoriasis, with psoriatic arthritis. 

The examiner must also review and discuss the August 2013 opinion from one of the Veteran's VA treating physicians from the VA Medical Center in Salisbury who stated that it was "as likely as not the her diabetes could have resulted from her psoriasis which originated while she was in service," and the internet articles dealing with the association between diabetes and psoriasis submitted in February 2016.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The medical opinion report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

